UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-04297 VAN ECK FUNDS (Exact name of registrant as specified in its charter) 335 Madison Avenue - 19th Floor, New York, N.Y. (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Van Eck Funds 335 Madison Avenue - 19th Floor New York, N.Y. 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 93.3% Brazil: 10.9% Anhanguera Educacional Participacoes S.A. BR Malls Participacoes S.A. BR Properties S.A. Cia Hering Diagnosticos da America S.A. Drogasil S.A. Hypermarcas S.A. * Localiza Rent A Car S.A. Marisa S.A. Petroleo Brasileiro S.A. (ADR) Rossi Residencial S.A. Totvs S.A. China / Hong Kong: 19.0% China High Precision Automation Group Ltd. * China Oilfield Services Ltd. # China Shanshui Cement Group Ltd. # Fu Ji Food & Catering Services Holdings Ltd. # - Fushan International Energy Group Ltd. # Home Inns & Hotels Management, Inc. (ADR) * I.T Ltd. * # Ju Teng International Holdings Ltd. # Lianhua Supermarket Holdings Co. Ltd. # Ming Fai International Holdings Ltd. # Pacific Basin Shipping Ltd. # Peace Mark Holdings Ltd. * # - Qin Jia Yuan Media Services Co. Ltd. # REXLot Holdings Ltd. # Sa Sa International Holdings Ltd. # SJM Holdings Ltd. # Soho China Ltd. # Techtronic Industries Co. # Tencent Holdings Ltd. # Tian An China Investment Co. Ltd. # Tsingtao Brewery Co Ltd. # Yanzhou Coal Mining Co. Ltd. # Georgia: 0.6% Bank of Georgia Reg S (GDR) * India: 7.7% Advanta India Ltd. # Crompton Greaves Ltd. # Financial Technologies India Ltd. # Godrej Consumer Products Ltd. # Gujarat NRE Coke Ltd. # Hirco PLC (GBP) * # Housing Development & Infrastructure Ltd. * # Mundra Port and Special Economic Zone Ltd. # Rolta India Ltd. # Shriram Transport Finance Co. Ltd. # Indonesia: 2.3% Adaro Energy Tbk PT # Mitra Adiperkasa Tbk PT * # Perusahaan Gas Negara PT # Israel: 0.2% Queenco Leisure International Ltd.(GDR) * R Kazakhstan: 3.6% Chagala Group Ltd. (GDR) * Eurasian Natural Resources Corp. (GBP) # Halyk Savings Bank of Kazakhstan (GDR) * # Kazakhstan Kagazy PLC (GDR) * Kazakhstan Kagazy PLC (GDR) * # R KazMunaiGas Exploration Reg S (GDR) # Malaysia: 0.6% CB Industrial Product Holding BHD # Mexico: 3.0% Banco Compartamos, S.A. de C.V. * First Cash Financial Services, Inc. * Genomma Lab Internacional, S.A. de C.V. * Panama: 1.0% Copa Holdings S.A. (Class A) Peru: 0.8% Credicorp Ltd. (USD) Philippines: 0.9% Alliance Global Group, Inc. * # Megaworld Corp. # Megaworld Corp. Warrants * (PHP 1.00, expiring 4/28/14) Poland: 1.3% International Personal Finance PLC # Russia: 6.9% Globaltrans Investment PLC Reg S (GDR) # Lukoil (ADR) Novorossiysk Sea Trade Port Reg S (GDR) * Pharmstandard Reg S (GDR) * # Sberbank RF Sistema Hals Reg S (GDR) * X5 Retail Group NV (GDR) * Singapore: 2.0% CSE Global Ltd. # Noble Group Ltd. # Wilmar International Ltd. # South Africa: 5.1% African Rainbow Minerals Ltd. (GBP) # Bidvest Group Ltd. # Naspers Ltd. # Spar Group Ltd. # Standard Bank Group Ltd. # South Korea: 12.2% Cheil Worldwide, Inc. # CJ O Home Shopping Co. Ltd. * # Hynix Semiconductor, Inc. * # Hyundai Mobis Co. Ltd. # Lotte Shopping Co. # Nanotronix Co. Ltd. * # Samsung Card Co. # Samsung Electronics Co. Ltd. # Samsung Techwin Co. Ltd. # Woongjin Thinkbig Co. Ltd. # Taiwan: 10.7% Advanced Semiconductor Engineering, Inc. # China Ecotek Corp. # Lumax International Corp. Ltd. # MediaTek, Inc. # Powertech Technology, Inc. # Richtek Technology Corp. # Simplo Technology Co. Ltd. # Uni-President Enterprises Corp. # Wistron Corp. # Young Fast Optoelectronics Co. Ltd. # Thailand: 2.0% Bangkok Bank PCL (NVDR) # Tisco Financial Group PLC (NVDR) # Turkey: 1.8% BIM Birlesik Magazalar A.S. # Sinpas Gayrimenkul Yatirim Ortakligi A.S. * # Turkiye Garanti Bankasi A.S. # United Arab Emirates Abu Dhabi: 0.6% First Gulf Bank PJSC Zimbabwe: 0.1% Commercial Bank of Zimbabwe Total Common Stocks (Cost: $89,640,610) PREFERRED STOCKS: 2.2% (Cost: $247,951) Brazil: 2.2% Cia Vale do Rio Doce MONEY MARKET FUND: 3.4% (Cost: $3,914,107) United States: 3.4% AIM Treasury Portfolio - Institutional Class Total Investments: 98.9% (Cost: $93,802,668) Other assets less liabilities: 1.1% NET ASSETS: 100.0% ADRAmerican Depositary Receipt GBPBritish Pound GDRGlobal Depositary Receipt NVDRNon Voting Depository Receipt PHPPhilippine Peso USD United States Dollar * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $78,696,961, which represents 69.5% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $324,884, or 0.2% of net assets. Reg S Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. The aggregate cost of investments owned for Federal income tax purposes is $98,553,169 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Restricted securities held by the Fund are as follows: Acquisition Number Acquisition % of Security Date of Shares Cost Value Net Assets Kazakhstan Kagazy PLC (GDR) (a) 7/19/2007 0.0% Queenco Leisure International Ltd. 144A (a) 7/3/2007 (a)-Illiquid Security 0.2% % of Summary of Investments byIndustry (unaudited) Investments Value Basic Materials 4.4% Communications Consumer, Cyclical Consumer, Non-cyclical Diversified Energy Financial Industrial Technology Utilities Total Common and Preferred Stocks 96.5% Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Brazil $- $- China / Hong Kong - Georgia - - India - - Indonesia - - Israel - - Kazakhstan - Malaysia - - Mexico - - Panama - - Peru - - Philippines - Poland - - Russia - Singapore - - South Africa - - South Korea - - Taiwan - - Thailand - - Turkey - - United Arab Emirates Abu Dhabi - - Zimbabwe - - Preferred Stocks: Brazil - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments GLOBAL HARD ASSETS FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 94.6% Australia: 1.0% Woodside Petroleum Ltd. # Brazil: 1.9% Petroleo Brasileiro S.A. (ADR) Canada: 11.8% Brazilian Resources, Inc. * # - First Quantum Minerals Ltd. IAMGOLD Corp. (USD) Kinross Gold Corp. Kinross Gold Corp. (USD) Osisko Mining Corp. * Pacific Rubiales Energy Corp. * Petrolifera Petroleum Ltd. * R Red Back Mining, Inc. * Suncor Energy, Inc. TimberWest Forest Corp. Kazakhstan: 1.2% KazMunaiGas Exploration Reg S (GDR) # Kuwait: 0.4% Kuwait Energy Co. K.S.C.C. * # R Norway: 1.4% Seadrill Ltd. # United Kingdom: 9.2% Afren PLC * # African Minerals Ltd. * # African Minerals Ltd. * # R BHP Billiton PLC # Heritage Oil Ltd. * # Randgold Resources Ltd. (ADR) Rio Tinto PLC (ADR) Vedanta Resources PLC # Xstrata PLC # United States: 67.7% AK Steel Holding Corp. Alpha Natural Resources, Inc. * Anadarko Petroleum Corp. Apache Corp. Archer-Daniels-Midland Co. Berry Petroleum Co. Brigham Exploration Co. * Cameron International Corp. * Cimarex Energy Co. Concho Resources, Inc. * Consol Energy, Inc. Crimson Exploration, Inc. * Dril-Quip, Inc. * Ellora Oil & Gas, Inc. * # R EOG Resources, Inc. EQT Corp. Far East Energy Corp. * # Far East Energy Corp. Warrants * # R ($1.25, expiring 12/22/14) Freeport-McMoRan Copper & Gold, Inc. General Electric Co. Green Plains Renewable Energy, Inc. * Halliburton Co. Holly Corp. Key Energy Services, Inc. * Louisiana-Pacific Corp. * Mariner Energy, Inc. * Massey Energy Co. Monsanto Co. MYR Group, Inc. * Newfield Exploration Co. * Noble Corp. Noble Energy, Inc. NRG Energy, Inc. * Occidental Petroleum Corp. Oceaneering International, Inc. * Penn Virginia Corp. Petrohawk Energy Corp. * Pioneer Natural Resources Co. Questar Corp. Quicksilver Resources, Inc. * Schlumberger Ltd. Steel Dynamics, Inc. Terex Corp. * Transocean, Inc. * Weatherford International Ltd. * Total Common Stocks (Cost: $2,144,339,537) MONEY MARKET FUND: 5.0% (Cost: $137,004,784) United States: 5.0% AIM Treasury Portfolio - Institutional Class Total Investments: 99.6% (Cost: $2,281,344,321) Other assets less liabilities: 0.4% NET ASSETS: 100.0% ADR American Depositary Receipt GDR Global Depositary Receipt USD United States Dollar The aggregate cost of investments owned for Federal income tax purposes is $2,298,248,670 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $269,395,512, which represents 9.8% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $17,724,922, or 0.6% of net assets. Reg S Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. Restricted securities held by the Fund are as follows: Acquisition Number Acquisition % of Security Date of Shares Cost Value Net Assets African Minerals Ltd. 1/21/2010 0.1% Ellora Oil & Gas, Inc. (a) 6/30/2006 Far East Corp. Warrants 12/22/2009 - Kuwait Energy Co. KSCC (a) 8/6/2008 Petrolifera Petroleum Ltd. 3/7/2005 0.6% (a) - Illiquid security % of Summary of Investments by Industry (unaudited) Investments Value Basic Industry 3.5% Capital Goods Chemicals Energy Industrial Metals Paper and Forest Precious Metals Total Common Stocks Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Australia $- $- Brazil - - Canada - - Kazakhstan - - Kuwait - - Norway - - United Kingdom - United States Money Market Fund: United States - - Total The following table reconciles the valuation of the Global Hard Assets Fund's Level 3 investment securities and related transactions during the period ended March 31, 2010: Balance as of 12/31/09 Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of level 3 - Balance as of 3/31/10 See Note to Schedules of Investments INTERNATIONAL INVESTORS GOLD FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 92.5% Australia: 10.0% Andean Resources Ltd. * # Catalpa Resources Ltd. * # Catalpa Resources Ltd. Rights * (AUD 1.25, expiring 4/9/10) Eldorado Gold Corp. (CDI) * Gryphon Minerals Ltd. * # Lihir Gold Ltd. # Newcrest Mining Ltd. # Perseus Mining Ltd. * # Canada: 61.1% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. (USD) Amarillo Gold Corp. * Andina Minerals, Inc. * Argonaut Gold Ltd. * R Argonaut Gold Ltd. Warrants * R (CAD 4.50, expiring 12/29/12) AuEx Ventures, Inc. * Aurizon Mines Ltd. * Aurizon Mines Ltd. (USD) * AXMIN, Inc. * R Bear Creek Mining Corp. * Bear Creek Mining Corp. * R Brett Resources Inc. * Eastmain Resources, Inc. * Eastmain Resources, Inc. * R Eastmain Resources, Inc. Warrants * # R (CAD 2.00, expiring 7/3/10) Eldorado Gold Corp. * Eldorado Gold Corp. (USD) * European Goldfields Ltd. * Evolving Gold Corp. * Fortuna Silver Mines, Inc. * Franco-Nevada Corp. Franco-Nevada Corp. R Gammon Gold, Inc. * Gammon Gold, Inc. (USD) * Gleichen Resources Ltd. * Gold Wheaton Corp. Warrants * R (CAD 1.00, expiring 7/8/13) Goldcorp, Inc. Goldcorp, Inc. (USD) Goldcorp, Inc. Warrants * (CAD 45.75, expiring 6/9/11) Great Basin Gold Ltd. * Great Basin Gold Ltd. (USD) * Great Basin Gold Ltd. (USD) * R Great Basin Gold Ltd. Warrants * (CAD 1.60, expiring 10/15/10) Guyana Goldfields, Inc. * IAMGOLD Corp. IAMGOLD Corp. (USD) International Tower Hill Mines Ltd. * Keegan Resources, Inc. * Kinross Gold Corp. Kinross Gold Corp. R Kinross Gold Corp. (USD) Kinross Gold Corp. Warrants * (CAD 32.00, expiring 9/3/13) Minco Silver Corp. * New Gold, Inc. * New Gold, Inc. (USD) * New Gold, Inc. (USD) * R New Gold, Inc. Warrants * R (CAD 15.00, expiring 4/3/12) Northgate Minerals Corp. * Northgate Minerals Corp. * R Orezone Gold Corp. * Osisko Mining Corp. * Osisko Mining Corp. * R PAN American Silver Corp. PAN American Silver Corp. (USD) PAN American Silver Corp. Reg S Warrants * # (CAD 35.00, expiring 12/7/14) Pediment Gold Corp. * R Premier Gold Mines Ltd. * Rainy River Resources Ltd. * Red Back Mining, Inc. * Red Back Mining, Inc. * R San Gold Corp. * Silver Wheaton Corp. * Silver Wheaton Corp. (USD) * Silvercorp Metals, Inc. Silver Wheaton Corp. Warrants * (CAD 4.00, expiring 9/5/13) Volta Resources, Inc. * Ventana Gold Corp. * Yamana Gold, Inc. Yamana Gold, Inc. (USD) Mexico: 1.0% Fresnillo PLC (GBP) # South Africa: 4.5% AngloGold Ashanti Ltd. (ADR) Gold Fields Ltd. (ADR) Mvelaphanda Resources Ltd. * # Northern Platinum Ltd. # United Kingdom: 10.6% African Barrick Gold Ltd. * Randgold Resources Ltd. (ADR) United States: 5.3% Capital Gold Corp. * Newmont Mining Corp. Northgate Minerals Corp. * Royal Gold, Inc. Total Common Stocks (Cost: $393,454,747) EXCHANGE TRADED FUND: 4.1% (Cost: $35,507,343) United States: 4.1% SPDR Gold Trust * MONEY MARKET FUND: 3.1% (Cost: $29,180,252) AIM Treasury Portfolio - Institutional Class Total Investments: 99.7% (Cost: $458,142,342) Other assets less liabilities: 0.3% NET ASSETS: 100.0% ADR American Depositary Receipt AUD Australian Dollar CAD Canadian Dollar CDI CHESS Depositary Interests GBP British Pound USD United States Dollar * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $94,100,143, which represents 10.0% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $54,928,087, or 5.8% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $527,106,761 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation Restricted securities held by the Fund are as follows: Acquisition Number Acquisition % of Security Date of Shares Cost Value Net Assets Argonaut Gold, Inc. 11/13/09 0.4% Argonaut Gold, Inc. Warrants 11/13/09 - AXMIN, Inc. 11/16/01 Bear Creek Mining Corp. 8/15/05 Eastmain Resources, Inc. 6/13/08 Eastmain Resources, Inc. Warrants 6/13/08 - Franco-Nevada Corp. 11/30/07 Gold Wheaton Corp. Warrants 6/19/08 - Great Basin Gold Ltd. 5/28/02 Kinross Gold Corp. 10/22/07 New Gold, Inc. 3/9/07 New Gold, Inc. Warrants 9/9/07 - Northgate Minerals Corp. 10/16/02 Osisko Mining Corp. 9/14/09 Pediment Gold Corp. 11/21/07 Red Back Mining, Inc. 11/21/08 5.8% % of Summary of Investments by Industry (unaudited) Investments Value Diversified Minerals 0.9% Gold Mining Metal-Copper Platinum Precious Metals Silver Mining Total Common Stocks Exchange Traded Fund Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Australia $- Canada - Mexico - - South Africa - United Kingdom - - United States - Exchange Traded Fund: United States - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments MULTI-MANAGER ALTERNATIVES FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 13.5% Basic Materials: 1.2% Buckeye Technologies, Inc. * Eurasian Natural Resources Corp. PLC (GBP) # Ferro Corp. * ICO, Inc. Methanex Corp. Northgate Minerals Corp. * PH Glatfelter Co. Communications: 0.6% Comcast Corp. Courier Corp. Entercom Communications Corp. Fisher Communications, Inc. * LIN TV Corp. * RF Micro Devices, Inc. * Consumer, Cyclical: 2.0% American Eagle Outfitters, Inc. Ford Motor Co. Warrants * ($9.20, expiring 1/1/13) SJM Holdings Ltd. (HKD) # The Timberland Co. (Class A) * Consumer, Non-cyclical: 1.8% Cambrex Corp. * CRA International, Inc. * Great Lakes Dredge & Dock Corp. Merit Medical Systems, Inc. * Pharmaceutical Product Development, Inc. PharMerica Corp. * Sara Lee Corp. Seneca Foods Corp. * Tsingtao Brewery Co. Ltd. (HKD) # Diversified: 0.4% Swire Pacific Ltd. (HKD) # Energy: 0.5% Cabot Oil & Gas Corp. Comstock Resources, Inc. * International Coal Group, Inc. * Unit Corp. * Financial: 2.2% First Chester County Corp. Flushing Financial Corp. Hanover Insurance Group, Inc. Harleysville National Corp. Henderson Land Development Co. Ltd. (HKD) # Ocwen Financial Corp. * Old National Bancorp Simmons First National Corp. (Class A) Tisco Financial Group PCL (THB) # Industrial: 2.2% Clean Harbors, Inc. * EnergySolutions, Inc. Furmanite Corp. * Globaltrans Investment PLC Reg S (GDR) # Marten Transport Ltd. * Pacific Basin Shipping Ltd. (HKD) # PowerSecure International, Inc. * SunPower Corp. (Class B) * Technology: 2.6% Actel Corp. * Ciber, Inc. * CSE Global Ltd. (SGD) # Fairchild Semiconductor International, Inc. * Formfactor, Inc. * Mattson Technology, Inc. * Pericom Semiconductor Corp. * Samsung Electronics Co. Ltd. (KRW) # Seachange International, Inc. * Seagate Technology * Standard Microsystems Corp. * Xyratex Ltd. * Total Common Stocks (Cost: $2,572,949)(a) CLOSED-END FUNDS: 1.5% ING Prime Rate Trust Van Kampen Senior Income Trust Total Closed-End Funds (Cost: $203,465)(a) Principal Amount CORPORATE BONDS: 8.5% ArvinMeritor, Inc. 8.75% 3/1/12 Blockbuster, Inc. 11.75% 10/1/14R Broadview Networks Holdings, Inc. 11.375% 9/1/12 Circus & Eldorado Joint Venture 10.125% 3/1/12 Global Crossing UK Finance PLC 10.75% 12/15/14 GMAC, Inc. 1.767% 3/15/11 Harvest Operations Corp. 7.50% 5/31/2015 (CAD) LDK Solar Co. Ltd. 4.75% 4/15/13 LeCroy Corp. 4.00% 10/15/26 MGM Mirage 8.375% 2/1/11 Newmont Mining Corp. 3.00% 2/15/12 Primus Telecommunications Group, Inc. 14.25% 5/20/13 Satelites Mexicanos, S.A. de CV 9.04% 11/30/11 Textron, Inc. 4.50% 5/1/13 Trico Shipping AS 11.875% 11/1/14 R Verso Paper Holdings LLC 11.50% 7/1/14 R Wyndham Worldwide Corp. 3.50% 5/1/12 Zions Bancorporation 6.00% 9/15/15 Total Corporate Bonds (Cost: $1,710,467)(a) Number of Shares EXCHANGE TRADED FUNDS: 3.3% iShares MSCI Emerging Markets Index Fund Market Vectors - Gold Miners ETF (b) Powershares QQQ Total Exchange Traded Funds (Cost: $615,679)(a) OPEN-END FUNDS: 44.2% AC Statistical Value Market Neutral 12 Vol Fund * # AC Statistical Value Market Neutral 7 Vol Fund * # Loomis Sayles Bond Fund TFS Market Neutral Fund The Arbitrage Fund Total Open End Funds (Cost: $8,696,340)(a) OPTIONS PURCHASED: 0.1% 16 A. Schulman, Inc. Puts ($25, expiring 04/17/10) * 7 Acuity Brands, Inc. Puts ($40, expiring 04/17/10) * 19 AZZ, Inc. Puts ($30, expiring 04/17/10) * 3 CurrencyShares Euro Trust Puts ($135, expiring 04/17/10) * 1 CurrencyShares Japanese Yen Trust Puts ($105, expiring 05/22/10) * 6 iShares Cohen & Steers Realty Majors Index Fund Puts ($53, expiring 04/17/10) * 90 6 iShares Cohen & Steers Realty Majors Index Fund Puts ($56, expiring 04/17/10) * 4 iShares Dow Jones Transportation Average Index Fund Puts ($77, expiring 04/17/10) * 7 iShares Russell 2000 Index Fund Puts ($64, expiring 04/17/10) * 5 iShares Russell 2000 Index Fund Puts ($65, expiring 04/17/10) * 4 iShares Russell 2000 Index Fund Puts ($66, expiring 05/22/10) * 8 iShares Russell 2000 Index Fund Puts ($67, expiring 04/17/10) * 6 iShares Russell Microcap Index Fund Puts ($41, expiring 04/17/10) * 4 iShares Russell Microcap Index Fund Puts ($42, expiring 04/17/10) * 7 JPMorgan Chase & Co. Puts ($40, expiring 04/17/10) * 84 LDK Solar Co. Ltd. Puts ($4, expiring 01/22/11) * 8 Materials Select Sector SPDR Fund Puts ($32, expiring 05/22/10) * 11 Nordic American Tanker Shipping Puts ($29, expiring 04/17/10) * 12 Semiconductor HOLDRs Trust Puts ($26, expiring 04/17/10) * 8 Semiconductor HOLDRs Trust Puts ($28, expiring 04/17/10) * 8 SPDR Barclays Capital High Yield Bond ETF Puts ($38, expiring 04/17/10) * 80 6 SPDR Barclays Capital High Yield Bond ETF Puts ($39, expiring 05/22/10) * 4 SPDR Dow Jones Industrial Average ETF Trust Puts ($104, expiring 04/17/10) * 88 4 SPDR Gold Trust Puts ($105, expiring 04/17/10) * 8 SPDR KBW Regional Banking ETF Puts ($24, expiring 04/17/10) * 40 5 SPDR KBW Regional Banking ETF Puts ($25, expiring 04/17/10) * 75 6 SPDR KBW Regional Banking ETF Puts ($26, expiring 05/22/10) * 3 SPDR S&P rust Puts ($112, expiring 04/17/10) * 93 3 SPDR S&P MidCap rust Puts ($136, expiring 04/17/10) * 1 SPDR S&P MidCap rust Puts ($140, expiring 05/22/10) * 5 SPDR S&P Oil & Gas Exploration & Production ETF Puts ($42, expiring 04/17/10) * 8 SPDR S&P Retail ETF Puts ($40, expiring 04/17/10) * Total Options Purchased (Cost: $28,824) MONEY MARKET FUND: 31.7% (Cost: $6,448,584) AIM Treasury Portfolio - Institutional Class Total Investments: 102.8% (Cost: $20,276,308) Liabilities in excess of other assets: (2.8)% NET ASSETS: 100.0% SECURITIES SOLD SHORT: (15.3)% COMMON STOCKS: (8.4)% Basic Materials: (0.4)% A. Schulman, Inc. Freeport-McMoRan Copper & Gold, Inc. Valspar Corp. Zep, Inc. Consumer, Cyclical: (3.6)% Beacon Roofing Supply, Inc. * Darden Restaurants, Inc. Dress Barn, Inc. * Ford Motor Co. * J. Crew Group, Inc. * Marriott International, Inc. Royal Caribbean Cruises Ltd. * Ruby Tuesday, Inc. * Texas Roadhouse, Inc. * The Cheesecake Factory, Inc. * The Men's Wearhouse, Inc. Toro Co. Winnebago Industries * WW Grainger, Inc. Wyndham Worldwide Corp. Yum! Brands, Inc. Consumer, Non-cyclical: (0.1)% Luxottica Group S.p.A. (ADR) Energy: (0.1)% Peabody Energy Co. Financial: (1.5)% Allied Irish Banks PLC (ADR) * First Niagara Financial Group, Inc. National Bank of Greece S.A. (ADR) Regency Centers Corp. Tower Bancorp, Inc. Zions Bancorporation Industrial: (2.7)% AAON, Inc. AMETEK, Inc. Armstrong World Industries, Inc. * Baldor Electric Co. Comfort Systems USA, Inc. EnerSys * Gardner Denver, Inc. Ingersoll-Rand PLC Kennametal, Inc. Lennox International, Inc. Masco Corp. Middleby Corp. * Nordson Corp. Owens Corning * Regal-Beloit Corp. Rofin-Sinar Technologies, Inc. * Sun Hydraulics Corp. Textron, Inc. Thomas & Betts Corp. * Timken Co. Valmont Industries, Inc. Wabtec Corp. Watts Water Technologies, Inc. Total Common Stocks Sold Short (Proceeds: ($1,616,032)) Principal Amount CORPORATE BONDS: (1.9)% Blockbuster, Inc. 9.00% 9/1/12 SanDisk Corp. 1.00% 5/15/13 Trico Marine Services, Inc. 3.00% 1/15/27 Trico Marine Services, Inc. 8.125% 2/1/13 Verso Paper Holdings LLC 4.09% 8/1/14 Verso Paper Holdings LLC 11.375% 8/1/16 Vulcan Materials Co. 7.00% 6/15/18 Total Corporate Bonds (Proceeds: ($382,703)) EXCHANGE TRADED FUND: (5.0)% (Proceeds: ($925,329)) SPDR Trust, Series 1 Total Securities Sold Short (Proceeds: ($2,924,064)) COVERED OPTIONS WRITTEN: (0.1)% CBOE Index Calls ($27.50, expiring 05/19/10) * SPDR S&P rust Calls ($120, expiring 05/22/10) * Tiffany & Co. Calls ($49, expiring 04/17/10) * Tiffany & Co. Calls ($50, expiring 04/17/10) * Xyratex Ltd. Calls ($17.50, expiring 04/17/10) * Total Covered Options Written (Premiums received: ($8,021)) Aggregate Value of Contracts Unrealized Appreciation FUTURES CONTRACTS: 10.3% 18 10 Year Treasury Note June 10 * ADR American Depositary Receipt CAD Canadian Dollar GBP British Pound GDR Global Depositary Receipt HKD Hong Kong Dollar KRW Korean Won SGD Singapore Dollar THB Thai Baht * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $3,408,127, which represents 16.7% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $409,165, or 2.0% of net assets. Reg S Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. (a) Securities segregated for securities sold short with a market value of$14,448,688. (b) Affiliated issuer - as defined under the Investment Company Act of 1940 (Van Eck Associates Corp. is the distributor and investment manager of the Market Vectors ETF Trust). The aggregate cost of investments owned for Federal income tax purposes is $20,287,603 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Restricted securities held by the Fund are as follows: Acquisition Principal Acquisition % of Security Date Amount Cost Value Net Assets Blockbuster, Inc. 11.75%, 10/1/14 2/17/2010 0.4% Trico Shipping A.S. 11.88%, 11/1/14 3/17/2010 Verso Paper Holdings LLC 11.50%, 7/1/14 3/24/2010 1.4% Affiliates Market Value 12/31/09 Purchases Sales Proceeds Gain (Loss) Market Value 3/31/10 Market Vectors Agribusiness ETF $- $- Market Vectors Gold Miners ETF - - - Market Vectors Nuclear Energy ETF - - Total Level 2 Level 3 Level 1 Significant Significant Quoted Prices Observable Inputs Unobservable Inputs Total Long Positions Common Stocks: Basic Materials $- Communications - - Consumer, Cyclical - Consumer, Non-cyclical - Diversified - - Energy - - Financial - Industrial - Technology - Closed-End Funds - - Corporate Bonds - - Exchange Traded Funds - - Open-End Funds - Options Purchased - - Money Market Fund - - Total $- Level 2 Level 3 Level 1 Significant Significant Quoted Prices Observable Inputs Unobservable Inputs Total Short Positions* $- $- Other financial instruments, net** $- $- * See Schedule of Investments for security type and industry sector breakouts ** Other financial instruments include futures contracts and written options. See Note to Schedules of Investments Van Eck Funds Note To Schedules of Investments March 31, 2010 (unaudited) Security Valuation -Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Funds’ pricing time (4:00 p.m. Eastern Time) but after the close of the securities’ primary market, are valued using methods approved by the Board of Trustees. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Funds may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Securities for which quotations are not available are stated at fair value as determined bythe Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. In accordance with Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157 Fair Value Measurements ("ASC 820"), the Funds utilize various methods to measure the fair value of most of its investments on a recurring basis. ASC 820 establishes a hierarchy that prioritizes inputs to valuation methods used to measure fair value and requires additional disclosures about these valuation measurements. The hierarchy gives highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchyare described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Van Eck Funds By /s/ Bruce J. Smith, Chief Financial Officer, Van Eck Funds Date:May 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Derek S. van Eck, Chief Executive Officer, Van Eck Funds Date:May 31, 2010 By /s/ Bruce J. Smith, Chief Financial Officer, Van Eck Funds Date:May 31, 2010
